Citation Nr: 0434055	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a cold weather 
injury to the nose.

2.  Entitlement to service connection for Achilles tendonitis 
of the right ankle.

3.  Entitlement to service connection for a left ankle 
disability, to include osteoarthritis.

4.  Entitlement to service connection for bilateral heel 
spurs.

5.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

In May 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The Board notes that during the appeal period, the RO granted 
service connection for left heel tendonitis and assigned a 
noncompensable rating effective December 30, 1999.


FINDINGS OF FACT

1.  The veteran's cold weather injury to the nose is related 
to active service.

2.  The veteran's Achilles tendonitis of the right ankle is 
related to active service.

3.  The veteran's left ankle disability, to include 
osteoarthritis, is related to active. service.

4.  The veteran's bilateral heel spurs are related to active 
service.

5.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a right shoulder disability.


CONCLUSIONS OF LAW

1.  A cold weather injury to the nose was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

2.  Achilles tendonitis of the right ankle was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  A left ankle disability, to include osteoarthritis was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Bilateral heel spurs were incurred in active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The veteran does not have a right shoulder disability 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the August 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to tell VA about 
any additional information or evidence that he wanted VA to 
try to get for him and to send VA the evidence needed as soon 
as possible.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
August 2001 notice letter, which preceded the May 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran contends that since he left the military, he has 
been treated regularly for left ankle instability, frostbite 
on nose, heels, and shoulder pain.  The veteran also contends 
that these conditions are the direct result of his military 
service which included infantry, airborne and ranger 
training.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD214 indicates that the veteran was awarded 
the Army Service Ribbon, National Defense Service Medal, 
Armed Forces Reserve Medal, Army Commendation Medal 1st Oak 
Leaf Cluster, Overseas Service Medal, Meritorious Service 
Medal, Parachute Badge, Ranger Tab, Air Assault Badge, Expert 
Infantryman Bade, and Army Superiority Unit Award.

The 1979 Report of Medical Examination indicated that the 
veteran's nose, upper extremities, feet, and lower 
extremities were normal; no defects were noted.  The Report 
of Medical History completed in conjunction with the 
veteran's entrance examination indicated that he never 
experienced swollen or painful joints, painful or "trick" 
shoulder or elbow, or foot trouble.  

The veteran's service medical records show treatment for 
first degree frostbite on tip of nose; left ankle 
strain/sprain in May, September, and November 1986, September 
1988, June 1991; chronic bilateral heel pain in May, June, 
and July 1986, and chronic right shoulder pain in September 
1990.  

The 1992 Report of Medical Examination indicated that the 
veteran's nose, upper extremities, feet, and lower 
extremities were normal; no defects were noted.  The Report 
of Medical History completed in conjunction with August 1992 
Examination indicated the veteran had at some point in time 
experienced swollen or painful joints, painful or "trick" 
shoulder or elbow, foot trouble, and ankle problems.  The 
veteran indicated that he did not know whether he had had 
arthritis, rheumatism or bursitis.  The examiner noted that 
all "yes" checks were isolated occasional occurrences for 
recent left ankle sprain and chronic right shoulder pain.  

Post service private medical records indicate that the 
veteran was seen in July 2002 for bilateral ankle pain and in 
February 2003 for left ankle pain.

The veteran was afforded a VA examination in September 2001.  
The examiner noted that the veteran was in the Army from 
September 1979 until 1993, that he was in the infantry, and 
that he was then employed as a teacher.  The examiner noted 
that the veteran reported an incident where the veteran's 
nose became numb, started hurting after warming up, and 
became swollen, black and was peeling.  The examiner noted 
that the veteran reported that his left ankle disability 
started during ranger school.  The examiner also noted that 
the veteran reported no specific trauma to his right shoulder 
or bilateral heels. 

X-rays of the right shoulder and right heel were negative.  
X-rays of the left ankle showed slight to moderate flattening 
of the dome of the talus and a bone fragment adjacent to the 
navicular.  

After physical examination, the examiner diagnosed the 
veteran with cold weather injury to nose with sequelae, 
normal right shoulder, clinical osteoarthritis of the left 
ankle, bilateral heel spurs, and mild bilateral Achilles 
tendonitis.  The examiner noted in his own handwriting that 
it was as likely as not that the veteran's disability was 
related to military service.  There was no further 
explanation.

Cold Weather Injury to Nose, Achilles Tendonitis of the Right 
Ankle, Left Ankle Disability to include Osteoarthritis, 
Bilateral Heel Spurs

As noted above, the veteran's service medical records show 
first-degree frostbite on tip of nose, left ankle strain, and 
bilateral heel pain manifested during the veteran's military 
service; and while the veteran's service medical record 
contains no complaints, treatment or diagnosis for his right 
ankle, the 1992 Report of Medical History completed in 
conjunction with August 1992 Examination indicated the 
veteran had at some point in time experienced ankle problems.  
Thus, evidence of in-service precipitating disease and 
injuries are shown by the evidence of record for the 
veteran's cold weather injury on the nose, bilateral ankles 
and bilateral heels.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with cold weather injury to 
nose with sequelae, clinical osteoarthritis of the left 
ankle, bilateral heel spurs, and mild bilateral Achilles 
tendonitis.  The medical evidence shows that the veteran 
suffers from chronic ankle and heel pain. Thus, medical 
evidence of a current chronic disability is shown by the 
evidence of record for the veteran's cold weather injury on 
the nose, bilateral ankles and bilateral heels.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

There is similarly competent medical evidence of record that 
links the currently diagnosed frostbite on the nose, right 
and left ankles and bilateral heel disabilities to service.  
38 C.F.R. § 3.303.  The September 2001 VA examiner stated 
that it was as likely as not that the veteran's disability 
was related to military service.  

The Board notes that the RO, in its May 2002 rating decision, 
stated that no residual disability was found on VA 
examination for the veteran's frostbite.  However, although 
the VA examiner found no scarring of the nose and that the 
skin was normal, he diagnosed the veteran with injury to nose 
with sequelae.  In addition, the RO determined that the VA 
examination in September 2001, eight years following 
discharge from service, was too far removed to show inception 
or continuity of the claimed disorders.  The Board notes that 
the VA examiner's opinion, and no contrary opinion exists, 
provides the necessary link between the injuries noted in 
service and his current chronic disabilities.

Therefore, service connection for cold weather injury to the 
nose, Achilles tendonitis of the right ankle, a left ankle 
disability, to include osteoarthritis, and bilateral heel 
spurs are established on the current evidence of record.  

Right Shoulder

As noted above, the veteran's service medical records show 
chronic right shoulder pain manifested during the veteran's 
military service. 38 C.F.R. § 3.303.  However, there is no 
competent medical evidence of record that shows that the 
veteran is currently diagnosed with a right shoulder 
disorder.  Therefore, service connection for a right shoulder 
disability is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

1.  Entitlement to service connection for a cold weather 
injury to the nose is granted.

2.  Entitlement to service connection for Achilles tendonitis 
of the right ankle is granted.

3.  Entitlement to service connection for a left ankle 
disability, to include osteoarthritis, is granted.

4.  Entitlement to service connection for bilateral heel 
spurs is granted.

5.  Entitlement to service connection for a right shoulder 
disability is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



